In an action by two plaintiffs to recover damages for personal injuries sustained from alleged separate assaults by dogs owned by defendants, defendants appeal from an order of the Supreme Court, Suffolk County, entered March 7, 1966, which denied their motion for a severance of plaintiffs’ respective causes of action and to direct the service of separate amended complaints. Order reversed, with one bill of $10 costs and disbursements, motion granted and each plaintiff is directed to serve her separate amended complaint within 20 days after entry of the order hereon. In our opinion, the denial of the motion was an improvident exercise of discretion. Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.